Order entered March 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00033-CR

                         CHARLES WILLIAM BRYANT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR17-2311

                                             ORDER
       The reporter’s record is due April 5, 2019. On March 6, 2019, appellant filed his brief.
As a general rule, an appellant’s brief is not due until thirty days after the complete appellate
record is filed. See TEX. R. APP. P. 38.6(a). Because the reporter’s record in this case is due
April 5, 2019, appellant’s brief is not due until May 6, 2019. Furthermore, the brief filed by
appellant does not comply with the rules of appellate procedure in that it does not contain
appropriate citations to the record. TEX. R. APP. P. 38.1(i).
       Therefore, we STRIKE the March 6, 2019 brief filed by appellant and ORDER
appellant to file a brief that complies with rule 38.6 of the rules of appellate procedure THIRTY
DAYS after the reporter’s record is filed.


                                                       s/       LANA MYERS
                                                                JUSTICE